             Case 1:19-mj-00103-ABJ Document 3 Filed 12/05/19 Page 1 of 2


                                                                                         FILED
Christyne M. Martens, WSB # 7-5044                                                 U.S. D^JRICT C0^„
                                                                                  ]lST".iCi Cr
Assistant United States Attorney
District of Wyoming                                                              ZBI90EC-5 PH2:05
P.O. Box 22211
Casper, WY 82602
                                                                                          -■\Sr£R
(307)261-5434
christvne.martens@usdoi.gov


                      IN THE UNITED STATES DISTRICT COURT


                              FOR THE DISTRICT OF WYOMING


 UNITED STATES OF AMERICA,

                          Plaintiff,

        V.                                                 Case No. /^-/H                  J

 ALLXSSON MAR BEBIANO,

                          Defendant.



                             MOTION FOR DETENTION HEARING




       The United States moves for pretrial detention of the Defendant, pursuant to 18 U.S.C. §

3142(e) and (f).

        1.     Eligibility of Case. This case is eligible for a detention order because the case

involves the following:

               Serious risk Defendant will flee


       2.      Reason for Detention. The court should detain the Defendant because there are no

conditions of release which will reasonably assure:

               Defendant's appearance as required
            Case 1:19-mj-00103-ABJ Document 3 Filed 12/05/19 Page 2 of 2



       3.     Rebuttable Presumption.     The United States will not invoke the rebuttable

presumption against the Defendant under § 3142(e).

       4.     Time for Detention Hearing. The United States requests the Court conduct the

detention hearing:

              After a continuance of three days


       DATED this 5th day of December,2019.

                                            MARK A. KLAASSEN
                                            United-States Attorney


                                    By:      V                  yjA/mm/l
                                           CHRISTYNE M. MARTENS
                                            Assistant Urmed States Attorney
